DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. US 2010/0250369.

In regarding to claim 1 Peterson teaches:
1. A method, comprising receiving notification of a target real world location; 
User device 10 may be a wireless mobile device, or a TCU in vehicle 1105. Polygons A-D will surround vehicle 1105 as it travels in direction 1107. If vehicle 1105 transmits its travel information, e.g. GPS information, to a central server 1108 over communications network 1109, the server can then determine when the vehicle is within polygon A. It will be appreciated that network 1109 can include wireless networks, wired networks, the internet, local area networks, and other similar networks known in the art. As discussed above, user device 10 can communicate across, network 1109 according to multiple protocols and technologies to various devices, including server 1108, that couple to the network. When vehicle 1105 is within polygon A, server 1108 determines that images from cameras 1110-AA through 1110-EE are of interest 
Peterson, 0116, emphasis added

comparing, by one or more processors, the target real world location with a table of location coded cameras corresponding with a plurality of camera feeds; 
Table 1200 also contains a camera ID field 1208. Field 1208 can contain addresses (i.e. IP addresses, file names, URLs, links, or other network retrieval means) that provide images from the corresponding camera. Or, the camera field 1208 may contain an identifier that a user device, such as a TCU, can use to wirelessly request one or more images directly from the camera corresponding to the identifier infield 1208. Or, field 1208 can contain an actual image or video file downloaded from the corresponding camera. Thus, a user device located in a given polygon can access recent image or video content from the camera identified in field 1208 corresponding to the polygon identified in field 1202 that corresponds to the user device's location and direction. Also, as shown in FIG. 12, table 1200 can associate multiple cameras with the same polygon. Thus, as shown in FIG. 11, a driver might be located in polygon A, in which case he would probably have an interest in seeing image from cameras 1110-AA, BB, CC, DD, and EE, assuming his predetermined route was in direction 1112 after the intersection surrounded by polygon E. When user device 10 in vehicle 1105 sends to TOC 1108 travel information containing location coordinates within polygon A, the TOC may determine that POLY ID.sub.1 in FIG. 12 surrounds the vehicle's current location. If heading is a null character, then the TOC would send camera images (links, addresses, etc.) associated with POLY ID.sub.1 to the TCU for display. Alternatively, the TCU could have already downloaded and stored the camera images automatically, since the TCU may be programmed with the camera identifiers located along a preferred route, such as a commute to work, for example. Also, some of the camera images associated with a given polygon and heading may be advertising images--the TCU may interlace the displaying of the advertising images with the displaying of the traffic camera images.
Peterson, 0094, 0116-0118, emphasis added

selecting, by the one or more processors, automatically from the plurality of camera feeds a subset of camera feeds, 
Table 1200 also contains a camera ID field 1208. Field 1208 can contain addresses (i.e. IP addresses, file names, URLs, links, or other network retrieval means) that provide images from the corresponding camera. Or, the camera field 1208 may contain an identifier that a user device, such as a TCU, can use to wirelessly request one or more images directly from the camera corresponding to the identifier infield 1208. Or, field 1208 can contain an actual image or video file downloaded from the corresponding camera. Thus, a user device located in a given polygon can access recent image or video content from the camera identified in field 1208 corresponding to the polygon identified in field 1202 that corresponds to the user device's location and direction. Also, as shown in FIG. 12, table 1200 can associate multiple cameras with the same polygon. Thus, as shown in FIG. 11, a driver might be located in polygon A, in which case he would probably have an interest in seeing image from cameras 1110-AA, BB, CC, DD, and EE, assuming his predetermined route was in direction 1112 after the intersection surrounded by polygon E. When user device 10 in vehicle 1105 sends to TOC 1108 travel information containing location coordinates within polygon A, the TOC may determine that POLY ID.sub.1 in FIG. 12 surrounds the vehicle's current location. If heading is a null character, then the TOC would send camera images (links, addresses, etc.) associated with POLY ID.sub.1 to the TCU for display. Alternatively, the TCU could have already downloaded and stored the camera images automatically, since the TCU may be programmed with the camera identifiers located along a preferred route, such as a commute to work, for example. Also, some of the camera images associated with a given polygon and heading may be advertising images--the TCU may interlace the displaying of the advertising images with the displaying of the traffic camera images.
Peterson, 0094, 0116-0118, emphasis added



the subset including only camera feeds of cameras with location codes matching the target real world location; and initiating a signal to display the selected subset of camera feeds. 
Peterson, 0118-0119. 

In regarding to claim 2 Peterson teaches:
2. The method of claim 1, further comprising updating the selected subset of camera feeds in response to receiving an updated target real world location. 
FIG. 10 illustrates a flow diagram of a method for automatically updating and displaying the most relevant traffic camera image, or images, on a user device display as a user travels along a route. 
Peterson, 0016, emphasis added. 



In regarding to claim 3 Peterson teaches:
3. The method of claim 1, wherein the real world location is GPS coordinates. 
Peterson, 0118 

Claims 5-6 list all similar elements of claims 1-2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2 applies equally as well to claims 5-6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. US 2010/0250369 as applied to claims 1-3 above, and further in view of Rauner US 2014/0364081.

In regarding to claim 4 Peterson teaches:
4. The method of claim 1, 
However, Peterson fails to explicitly teach, but Rauner teaches wherein the notification received in the receiving step is associated with a request for first responder assistance.  
In still the same or a different embodiment, structure module 1657 can provide automatic first responder assistance. For example, structure module 1657 can use specific user locations within a building schematic to trigger pre-defined ingress/egress/evacuation plans and provide these to appropriate emergency response units. Ingress, egress, tactical planning and other emergency responder information associated locations within a building schematic can be stored in storage device 162. By defining target locations within the building schematic, structure module 1657 can provide instructions for ingress, egress, potential hazards, and scenario specific alternatives. In other embodiments, structure module 1657 can provide other information about the structure at the emergency location to the appropriate emergency response units. After procedure 2099 (FIG. 17), activity 1787 is complete.

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rauner into a system of Peterson in order to the notification received in the receiving step is associated with a request for first responder assistance, as such, using the notification received associated with first responder assistance benefits or advantages, in a solutions to problems my existed.


Claim 7 list all similar elements of claim 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481